         Case 1:20-cv-00441-DAD-BAM Document 22 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     JUSTO CAMARENA, JR., et al.,                       Case No. 1:20-cv-00441-DAD-BAM
 8
                    Plaintiffs,                         ORDER TO SHOW CAUSE RE ATTORNEY
 9                                                      MATTHEW R. MCCARLEY FOR
             v.                                         UNAUTHORIZED PRACTICE OF LAW
10                                                      BEFORE THIS COURT
     C R BARD INCORPORATED, et al.,
11
                    Defendants.                         FOURTEEN (14) DAY DEADLINE
12

13         On March 26, 2020, this case was transferred to this Court from the United States District
14 Court for the District of Arizona. (Doc. No. 6.) On March 26, 2020, the Clerk of Court issued a

15 notice directing counsel Matthew R. McCarley to submit a pro hac vice application to practice

16 in this District. (Doc. No. 8.) On July 15, 2020, the parties submitted a Joint Scheduling Report

17 which was signed by Mr. McCarley as counsel for Plaintiffs. (Doc. No. 21.)

18         Local Rule 180 governs admission of attorneys to practice before this Court. “Admission
19 to and continuing membership in the Bar of this Court are limited to attorneys who are active
20 members in good standing of the State Bar of California.” L.R. 180(a). Each applicant for

21 admission must present to the Clerk a Petition by Attorney for Admission to Practice before the

22 Eastern District which complies with the requirements of Local Rule 180(a).

23         Attorneys who are not active members in good standing of the State Bar of California
24 may, upon application and in the discretion of the Court, be permitted to appear and participate

25 in a particular case pro hac vice. Id. at 180(b)(2). Pursuant to Local Rule 180(d),

26
           “The Court may order any person who practices before it in violation of [Local
27         Rule 180] to pay an appropriate penalty that the Clerk shall credit to the Court’s
           Nonappropriated Fund. Payment of such sum shall be an additional condition of
28         admission or reinstatement to the Bar of this Court or to practice in this Court.”


                                                    1
         Case 1:20-cv-00441-DAD-BAM Document 22 Filed 07/16/20 Page 2 of 2


 1 L.R. 180(d). Local Rule 110 further provides that counsel or a party’s failure to comply with

 2 the Local Rules or with any order of the Court may be grounds for imposition of any and all

 3 sanctions authorized by statute or Rule or within the inherent power of the Court. Id. at 110.

 4        No information regarding whether Mr. McCarley is a member of the State Bar of

 5 California has been provided. A review of the docket and Court records indicates that Mr.

 6 McCarley has not submitted a Petition by Attorney for Admission to Practice before the

 7 Eastern District or filed an application for admission to practice pro hac vice despite appearing

 8 and participating in this matter on Plaintiffs’ behalf.

 9        Accordingly, Matthew R. McCarley is HEREBY ORDERED to SHOW CAUSE for

10 failure to comply with the Local Rules and for unauthorized practice of law before the Court.

11 Mr. McCarley shall file a written response to this order to show cause within fourteen (14)

12 days of service of this order. Mr. McCarley may also comply with this order by submitting a

13 Petition by Attorney for Admission to Practice before the Eastern District or filing an

14 application for admission to practice pro hac vice and paying the applicable fee and by

15 registering for CM/ECF. The Clerk of Court is further directed to serve a copy of this order on

16 Matthew R. McCarley at the offices of Fears Nachawati PLLC, 5473 Blair Road, Dallas, TX

17 75231.

18        Failure to respond to this order to show cause may result in the imposition of sanctions.

19
     IT IS SO ORDERED.
20

21     Dated:    July 16, 2020                               /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                    2
